I cannot concur in the opinion of Mr. Justice Hydrick. I think that the plaintiffs' exceptions should be sustained.
Under the law all returns are required to be filed with the auditor between the 1st day of January and the 20th day of February. It is not contested but that the banks performed this duty, and that the returns were acted upon by the county board and turned over to the auditor, and thereby became under section 345 a permanent record for the tax of that year. When the return was accepted by the auditor without objection and passed by the township board of assessors and the county board of equalization, the auditor, or any one else, was without authority or jurisdiction thereafter to increase the return, and to arbitrarily order the increase without a hearing in the manner it was done was an illegal imposition of excessive taxes without authority, and verging on tyranny. The auditor had no authority, neither had the Comptroller General any authority, to change the returns made and accepted in accordance with law in this case.
The second contention of the plaintiffs should also be sustained. The legislature exempted the county bonds from taxation in no uncertain terms, for it provides:
"Said bonds shall be exempt from all taxes. State, county, and municipal taxes." *Page 184 
Could any language be plainer or more comprehensive? The object unquestionably was that the bonds would bring a better price being exempted from taxes, and no doubt they did. The county selling the bonds got a higher price as intended, and the plain intent of the legislature was that they be exempt of all taxes in whosesoever hands they might pass to, and in order that they might be taxed, it was left to the astute mind of some lawyer to suggest the refined difference between the bonds being owned by a corporation or individual and to have the Court to write in the plain words of an act of the legislature this refined distinction. The bonds in question belong to the shareholders of the bank. All the assets of the bank belong to its stockholders and shareholders. The bonds in question by act of legislature are exempt from taxes; it clearly was the intention of the legislature to exempt them whether owned by the individual or a corporation.
If a bank in South Carolina cannot own bonds, issued under the authority of its legislature, exempt from taxation without paying taxes thereon, notwithstanding this plain exemption, then the result will be that the banks of this State cannot afford to compete with banks outside of the State in purchasing bonds, and the bonds will be owned by nonresident owners and escape taxation. No one ever heard of a nonresident paying any taxes on any bond held outside of the State.
If the tax department would display the same zeal in getting on the tax books the invisible and intangible property in the State that escapes taxation as it does in collecting the visible and tangible property, such as real estate, banks, factories, railroads, and other corporations, then it would not be put to the necessity of claiming the refined difference, as is made in this case, between an individual owning the bonds escaping taxation and the bank corporation required to pay.
To require the bank to pay on these bonds, in view of the *Page 185 
act of the legislature exempting them, is a great hardship, and for an individual to act under such circumstances as developed herein, he would be met with a charge of sharp practice and attempt to overreach the purchaser of the bonds, acting in good faith, thinking he was purchasing a bond, which was, what it purported to be, exempt by an act of the legislature "from all taxes, State, county, and municipal taxes."
For these reasons I think the plaintiffs were right in their contentions.
MR. JUSTICE GAGE concurs in the dissenting opinion of MR. JUSTICE WATTS.
CIRCUIT JUDGE PEURIFOY concurs in the result.
CIRCUIT JUDGES RICE and MAULDIN concur in the result as to the bonds issued under act of legislature.